Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 1 of 19 PAGEID #: 5




          EXHIBIT “A”
            Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 2 of 19 PAGEID #: 6




                             AFTAB PUREVAL
                    HAMILTON COUNTY CLERK OF COURTS


                                           MUNICIPAL DIVISION

                                   ELECTRONICALLY FILED
                                  April 13, 2021 02:53 PM
                                       AFTAB PUREVAL
                                      Clerk of Courts
                                   Hamilton County, Ohio
                                   CONFIRMATION 1055631


            ASHLEY RANDALL                                                  21CV05476
             vs.
   DUKE ENERGY AND ONLINE
    INFORMATION SERVICES


                                           FILING TYPE: MOTION
                                             PAGES FILED: 11
I hereby certify that a true copy of the
foregoing was sent to all entitled by
regular U.S. Mail on ______________
           By___________
                                               SERVICE(S) ORDERED: ()


                                                       EFR200




E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
           Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 3 of 19 PAGEID #: 7




                                             IN THE MUNICIPAL COURT
                                                  SMALL CLAIMS
                                             HAMILTON COUNTY, OHIO

             ASHLEY RANDALL                                :   Case No.: 21CV05476
                                                           :
                      Plaintiff,                           :   JUDGE:
                                                           :
             v.                                            :
                                                           :   DEFENDANT, DUKE ENERGY OHIO, INC.’S
             ONLINE INFORMATION                            :   MOTION TO DISMISS PLAINTIFF’S
             SERVICES, INC. et al.                         :   COMPLAINT
                                                           :
                       Defendants.                         :   (Affidavit of Cynthia Rummel attached)

                     Comes now Defendant, Duke Energy Ohio, Inc. (incorrectly identified in the Complaint as

           “Duke Energy”) (“Duke Energy Ohio”), by and through counsel, and pursuant to Ohio Civil Rule

           12(B)(1) moves this Court for an Order dismissing Plaintiff’s Complaint for lack of subject matter

           jurisdiction. The Public Utilities Commission of Ohio (“PUCO”) has exclusive jurisdiction over this

           matter.

                     This Motion is supported by the law of the State of Ohio, the affidavit of Cynthia Rummel

           attached as Exhibit A, and the accompanying Memorandum.

                                                          Respectfully submitted,
                                                          /s/ Brian Pokrywka
                                                          Brian Pokrywka, Esq. (0089518)
                                                          Co-Counsel for Defendant, Duke Energy Ohio, Inc.
                                                          139 E. Fourth Street, M/C 1212-M
                                                          Cincinnati, Ohio 45202
                                                          (513) 287-5501 (telephone)
                                                          (513) 287-4386 (facsimile)
                                                          Email: Brian.Pokrywka@duke-energy.com

                                                          /s/ James E. McLean
                                                          James E. McLean, Esq. (0046868)
                                                          Co-Counsel for Defendant, Duke Energy Ohio, Inc.
                                                          139 E. Fourth Street, M/C 1212-M
                                                          Cincinnati, Ohio 45202
                                                          (513) 287-4341 (telephone)
                                                          (513) 287-4386 (facsimile)
                                                          Email: James.McLean@duke-energy.com



           671164


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
           Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 4 of 19 PAGEID #: 8




                                                    MEMORANDUM

           I.       INTRODUCTION

                    Plaintiff, Ashley Randall (“Plaintiff” or “Randall”), instituted the present action by filing

           a Complaint on March 15, 2021, in the Hamilton County Municipal Court.

                    Plaintiff alleges that Duke Energy Ohio allowed a fraudulent account to be opened in

           Plaintiff’s name under an address that Plaintiff has never been a residence. She claims the account

           was then turned over to Online Information Services (“OIS”) for collections.

                    This dispute over the fraudulent account set up in Plaintiff’s name for electric service

           Duke Energy Ohio supplied is a service-oriented dispute within the exclusive jurisdiction of the

           Public Utilities Commission of Ohio (“PUCO”) and this court lacks subject matter jurisdiction

           over such disputes.

           II.      FACTUAL BACKGROUND

                    Service was requested for Ashley Randall on May 30, 2017. After a credit check was

           performed showing the information provided was good, it was determined that the customer would

           need to pay a security deposit. An account was set up on May 30, 2017 for the address of 499 Old

           Boston Road, Batavia, Ohio 45103 (the “service address”) in the name of Ashley Randall. Security

           deposit was applied to the account and set on a 3-month agreement for $60 per month. On August

           28, 2017, service was disconnected for non-pay. On August 30, 2017, Duke Energy Ohio received

           a medical certificate for patient Skylar Legnar to restore service. On October 5, 2017, service was

           again disconnected for non-pay and another medical certificate was received in the same patient

           name. The account went back into disconnect status on November 27, 2017 and a third and final

           medical certificate was received to restore service that same day. The account was final billed on

           December 22, 2017 with a due date of January 17, 2018. (the bill was printed and mailed the next




           671164                                         2


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
               Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 5 of 19 PAGEID #: 9




           business day). After receiving no payments on this account, the account was sent to Online

           Information Services, (“OIS”) to attempt to collect payment in the amount of $670.75.

                    On January 5, 2021, Ashley Randall called Duke Energy Ohio for the first time to report

           that this account was set up in her name fraudulently. She was advised to complete a fraud packet,

           file a police report, and send copies of them to Duke Energy Ohio so that it could begin a fraud

           investigation. Duke Energy Ohio never received a fraud packet or a police report from Ashley

           Randall.

                    This matter is a dispute over billing for utility services Duke Energy Ohio provided to

           Randall which dispute is within the exclusive jurisdiction of the PUCO.

           III.     LAW AND ANALYSIS

                    A.      The Ohio Legislature has conferred exclusive subject matter
                            jurisdiction on the Public Utilities Commission of Ohio over matters
                            involving the services provided by public utilities.

                    Ohio Civil Rule 12(B)(1) provides for the dismissal of an action when the court lacks

           subject matter jurisdiction. 1 The standard is whether the plaintiff has alleged any cause of action

           which the court has authority to decide. 2 The court is not confined to the allegations of the

           Complaint and may consider any pertinent evidentiary materials. 3

                    In passing upon a motion to dismiss pursuant to Ohio Civil Rule 12(B)(1), “the trial court

           is not confined to the allegations of the complaint but may consider matters outside the pleadings

           without converting the motion to a motion for summary judgment.” 4 An affidavit is not mandated.

           Moreover, “the trial court may dismiss a complaint for lack of subject-matter jurisdiction if the


           1
             Ferreri v. Milford Exempted Village School Dist. Bd. Of Ed., 12th Dist. Nos. CA2007-04-044, CA2007-04-050, 2008-
           Ohio-4314.
           2
             Id.
           3
             McGuffey v. LensCrafters, Inc., 141 Ohio App.3d 44, 50, 2000-Ohio-2044 (12th Dist.).
           4
             Rijo v. Rijo, 1995 Ohio App. LEXIS 299, at *2.



           671164                                              3


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
           Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 6 of 19 PAGEID #: 10




           court, upon consideration of the complaint alone…determines that the complaint alleges no cause

           of action cognizable by the forum.” 5 As set forth above, a review of Plaintiff’s Complaint alone

           establishes that its claim is that Duke Energy Ohio has unjustly and unreasonably billed her for

           services and thus subject to the PUCO’s exclusive jurisdiction. Duke Energy Ohio has gone the

           extra step of supplying a supporting affidavit.

                      In enacting Title 49 of the Ohio Revised Code, the General Assembly implemented a

           complete and comprehensive body of laws to supervise and adjudicate matters relating to the

           services of public utilities. R.C. 4905.04 generally provides that:

                               The public utilities commission is hereby vested with the power and
                               jurisdiction to supervise and regulate public utilities…, to require all public
                               utilities to furnish their products and render all services exacted by the
                               commission or by law…

                      Furthermore, R.C. 4905.26 identifies those matters which are to be brought before the

           PUCO. Specifically, the jurisdiction of the PUCO extends to complaints:

                               that any rate, fare, charge, toll, rental, schedule, classification, or service, or
                               any joint rate, fare, charge, toll, rental, schedule, classification, or service
                               rendered, charged, demanded, exacted, or proposed to be rendered, charged,
                               demanded, or exacted, is in any respect unjust, unreasonable, unjustly
                               discriminatory, unjustly preferential, or in violation of law, or that any
                               regulation, measurement, or practice affecting or relating to any service
                               furnished by the public utility, or in connection with such service, is, or will
                               be, in any respect unreasonable, unjust, insufficient, unjustly
                               discriminatory, or unjustly preferential, or that any service is, or will be,
                               inadequate or cannot be obtained… 6

                      The PUCO’s jurisdiction is exclusive, with only the Ohio Supreme Court having the power

           to “review, suspend, or delay any order made by the public utilities commission, or enjoin, restrain,




           5
               Rijo v. Rijo, 1995 Ohio App. LEXIS 299, at *3, *4.
           6
               R.C. 4905.26.



           671164                                                   4


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
           Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 7 of 19 PAGEID #: 11




           or interfere with the commission or any public utilities commissioner in the performance of official

           duties.” 7

                    The Supreme Court has continually honored the exclusive jurisdiction of the PUCO in

           those matters concerning the services provided by a public utility, remarking that:

                            [i]n regard to administrative agency exclusivity, generally, this court has
                            recognized that where the General Assembly has enacted a complete and
                            comprehensive statutory scheme governing review by an administrative
                            agency, exclusive jurisdiction is vested within such agency. 8

           Indeed, the Court reiterated that:

                            R.C. 4905.22 specifies that “every public utility shall furnish necessary and
                            adequate service…” But, “the commission has exclusive jurisdiction over
                            various matters involving public utilities, such as rates and charges,
                            classifications, and service, effectively denying to all Ohio courts (except
                            this court) any jurisdiction over such matters.” 9 R.C. 4905.26 confers
                            exclusive jurisdiction on the commission to determine whether any service
                            rendered by a public utility “is in any respect unjust, unreasonable, … or in
                            violation of law.” 10 (emphasis added).

                    In 1999, the Ohio legislature passed Senate Bill 3, a comprehensive bill providing for the

           deregulation of retail electric generation service. Although Senate Bill 3 entitles competitive

           suppliers to provide retail electric generation service, the legislature mandated that electricity must

           continue to be reliable because it is an essential service. 11 The legislature, therefore, vested a new

           grant of jurisdiction with the PUCO over service reliability matters and directed the PUCO to




           7
             R.C. 4903.12.
           8
             State ex rel. Cleveland Electric Illuminating Company v. Cuyahoga County Court of Common Pleas, (2000) 727
           N.E.2d 900, 451. [Internal citations omitted.]
           9
             Id. See also R.C. 4903.12 and R.C. 4933.90.
           10
              State ex rel. Columbia Gas of Ohio, Inc. v. Henson, (2004) 810 N.E.2d 953, 351-352. [Internal citations omitted.
           Emphasis in original.]
           11
              R.C. 4928.02(A).



           671164                                              5


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
           Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 8 of 19 PAGEID #: 12




           implement rules necessary to “ensure the availability to consumers of adequate, reliable, safe,

           efficient, nondiscriminatory, and reasonably priced retail electric service.” 12

                            The PUCO has jurisdiction over certain statutorily-prescribed matters. 13
                            Categorically speaking, the PUCO is vested with jurisdiction over the
                            following complaints: (1) that a rate or service is unjust, unreasonable, or
                            contrary to law; (2) that any regulation, measurement, or practice affecting
                            or relating to service is unreasonable, unjust, or insufficient; and (3) that
                            any service is inadequate or cannot be obtained. 14 The PUCO’s jurisdiction
                            is exclusive, with only the Ohio Supreme Court having the power to
                            “review, suspend, or delay any order made by the public utilities
                            commission, or enjoin, restrain, or interfere with the commission or any
                            public utilities commissioner in the performance of official duties.” 15 This
                            exclusive grant of jurisdiction is premised upon the fact that the PUCO and
                            its expert technical staff are best able to resolve matters that “require a
                            consideration of statutes and regulations administered and enforced by the
                            commission.” 16

                    Duke Energy Ohio is a “public utility” under R.C. 4905.02 and 4905.03. 17As a public

           utility, Duke Energy Ohio is subject to the provisions of Chapter 4905 of the Revised Code,

           including R.C. 4905.22, which provides that:

                            Every public utility shall furnish necessary and adequate service and
                            facilities, and every public utility shall furnish and provide with respect to
                            its business such instrumentalities and facilities, as are adequate and in all
                            respects just and reasonable. All charges made or demanded for any service
                            rendered, or to be rendered, shall be just, reasonable, and not more than the
                            charges allowed by law or by order of the public utilities commission, and
                            no unjust or unreasonable charge shall be made or demanded for, or in
                            connection with, any service, or in excess of that allowed by law or by order
                            of the commission.




           12
              R.C. 4928.02(A). See also, R.C. 4928.06(A) (PUCO is required to adopt rules necessary to ensure compliance with
           the Chapter’s purposes) and R.C. 4928.10(E) (PUCO directed to implement rules for minimum service quality, safety,
           and reliability).
           13
              R.C. 4905.26.
           14
              Id.
           15
              R.C. 4903.12.
           16
              State ex rel. The Illuminating Co. v. Cuyahoga County Court of Common Pleas, 97 Ohio St.3d 69, 2002 Ohio 5312,
           21.
           17
              The Cincinnati Gas & Electric Company v. Public Utilities Commission, (1999) 86 Ohio St.3d 53, 1.



           671164                                              6


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
           Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 9 of 19 PAGEID #: 13




                    The “jurisdiction specifically conferred by statute upon the Public Utilities Commission

           over public utilities of the state is so complete, comprehensive and adequate as to warrant the

           conclusion that it is likewise exclusive.” 18 It is the public policy of this state that the broad and

           complete control of the public utilities shall lie with the PUCO. 19

                    To determine whether the PUCO has exclusive jurisdiction over the underlying case, this

           Court must determine: (1) whether the PUCO’s administrative expertise is required to resolve the

           disputed issue; and (2) whether the act complained of constitutes a practice normally authorized

           by the utility. 20 If either requirement is not met, “the claim is not within PUCO’s exclusive

           jurisdiction.” 21 In this instance, all requirements have been met.

                    The Supreme Court of Ohio has explicitly stated that the failure of a utility to “properly

           monitor its rate and billing process,” is a matter vested to the exclusive jurisdiction of PUCO. 22

                    First, the PUCO’s administrative expertise is required to resolve this dispute. Plaintiff’s

           claims involve Duke Energy Ohio’s billing procedures and practices. Those claims are manifestly

           service-related complaints, which are within the exclusive jurisdiction of the PUCO. 23 As the Ohio

           Supreme Court noted in Kazmaier, an analysis of a public utility’s billing practices is best

           accomplished by the PUCO staff who are familiar with billing practices requirements for public

           utilities. It is within the PUCO’s administrative expertise to resolve this billing dispute.




           18
              State ex rel. Ohio Bell Tel. Co. v. Cuyahoga Co. Court of Common Pleas (1934), 128 Ohio St. 553, 557, 192 N.E.
           787; Corrigan v. Illum. Co., 122 Ohio St. 3d 265, 2009-Ohio-2524.
           19
              Kazmaier Supermarket, Inc. v. Toledo Edison Co. (1991), 61 Ohio St. 3d 147, 150-151, 573 N.E.2d 655, 658.
           20
              Corrigan v. Illum. Co., 122 Ohio St.3d 265, 2009 Ohio 2524, 910 N.E.2d 1009.
           21
              Allstate Ins. Co. v. Cleveland Elec. Illum. Co., 119 Ohio St.3d 301, 2008 Ohio 3917, 893 N.E.2d 824.
           22
              Kazmaier Supermarket, Inc. v. Toledo Edison Co., 61 Ohio St.3d 147, 153, 573 N.E.2d 655 (1991).(emphasis
           added).
           23
              State ex rel. Columbia Gas of Ohio, Inc. v. Henson, 102 Ohio St.3d 349, 2004 Ohio 3208, 810 N.E.2d 953; State ex
           rel. Illum. Co. v. Cuyahoga Cty. Court of Common Pleas, 97 Ohio St.3d 69, 2002-Ohio-5312, 776 N.E.2d 92; and
           Milligan v. Ohio Bell Tel. Co. (1978), 56 Ohio St.2d 191, 195, 10 O.O.3d 352, 383 N.E.2d 575.



           671164                                              7


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
          Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 10 of 19 PAGEID #: 14




                      Second, the acts complained of, Duke Energy Ohio’s calculation of the amount of

           Plaintiff’s unpaid bill and referral of the unpaid bill to OIS for collection and reporting of same is

           a practice normally authorized by Duke Energy Ohio as part of billing and revenue recovery. As a

           result, this dispute falls squarely within the exclusive jurisdiction of the PUCO. 24

                      Both questions having been answered in the affirmative, this Court lacks subject matter

           jurisdiction.

           IV.        CONCLUSION

                      For the reasons set forth herein, Defendant, Duke Energy Ohio, Inc., respectfully requests

           an Order that the Complaint against it be dismissed, with prejudice.

           Comes now Defendant, Duke Energy Ohio, Inc. (incorrectly identified in the Complaint as

           “Duke Energy”) (“Duke Energy Ohio”), by and through counsel, and pursuant to Ohio Civil Rule

           12(B)(1) moves this Court for an Order dismissing Plaintiff’s Complaint for lack of subject matter

           jurisdiction. The Public Utilities Commission of Ohio (“PUCO”) has exclusive jurisdiction over

           this matter.

                      This Motion is supported by the law of the State of Ohio, the affidavit of Cynthia Rummel

           attached as Exhibit A, and the accompanying Memorandum.

                                                           Respectfully submitted,
                                                           /s/ Brian Pokrywka
                                                           Brian Pokrywka, Esq. (0089518)
                                                           Co-Counsel for Defendant, Duke Energy Ohio, Inc.
                                                           139 E. Fourth Street, M/C 1212-M
                                                           Cincinnati, Ohio 45202
                                                           (513) 287-5501 (telephone)
                                                           (513) 287-4386 (facsimile)
                                                           Email: Brian.Pokrywka@duke-energy.com




           24
                Id.


           671164                                          8


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
          Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 11 of 19 PAGEID #: 15




                                                       /s/ James E. McLean
                                                       James E. McLean, Esq. (0046868)
                                                       Co-Counsel for Defendant, Duke Energy Ohio, Inc.
                                                       139 E. Fourth Street, M/C 1212-M
                                                       Cincinnati, Ohio 45202
                                                       (513) 287-4341 (telephone)
                                                       (513) 287-4386 (facsimile)
                                                       Email: James.McLean@duke-energy.com



                                           CERTIFICATE OF SERVICE

                  I hereby certify that a true and accurate copy of the foregoing was mailed via electronic
           mail and/or regular U.S. mail on this the 13th day of April, 2021 to the following:

            Ashley Randall                                Online Information Services
            2040 Whispering Pines Drive                   P.O. Box 1489
            Cincinnati, Ohio 45230                        Winterville, NC 28590
            Plaintiff                                     Defendant

                                                          /s/ Brian Pokrywka, Esq.
                                                          Brian Pokrywka, Esq.




           671164                                     9


E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
          Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 12 of 19 PAGEID #: 16




                                                                                             Exhibit A - Page 1 of 2
E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
                                   Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 13 of 19 PAGEID #: 17




                                                                                                                     Exhibit A - Page 2 of 2
                        E-FILED 04/13/2021 02:53 PM / CONFIRMATION 1055631 / 21CV05476 / MUNICIPAL DIVISION / MOTI
Powered by TCPDF (www.tcpdf.org)
                                   Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 14 of 19 PAGEID #: 18




                                                                        NOTIFICATION FORM
                                                                          MUNICIPAL COURT
                                                                        HAMILTON COUNTY, OHIO

                                      CASE INFORMATION

                                      Date:         April 13, 2021
                                      Case No.:     21CV05476
                                      Caption:      Ashley Randall v. Online Information Services, Inc., et al.


                                      ATTORNEY INFORMATION

                                      Attorney Name:       Brian Pokrywka, Esq.

                                      Attorney Address:    Duke Energy Office of General Counsel
                                                           Firm
                                                          139 E. 4th Street, M/C 1212-M
                                                           Street no.
                                                           Cincinnati, OH 45202
                                                           City, State, Zip

                                      Attorney Supreme Court No.: 0089518

                                      ( ) Address change only


                                      COURT PARTY INFORMATION

                                      Name of Client: Duke Energy Ohio, Inc.                             () Plaintiff (X) Defendant
                                      Name of Client:                                                    () Plaintiff () Defendant
                                      Name of Client:                                                    () Plaintiff () Defendant
                                      Name of Client:                                                    () Plaintiff () Defendant
                                      Name of Client:                                                    () Plaintiff () Defendant
                                      Name of Client:                                                    ( ) Plaintiff () Defendant
                                      Name of Client:                                                    ( ) Plaintiff () Defendant


                                      Substituted for:                                                   (if applicable)




                                      671562


                        E-FILED 04/13/2021 02:44 PM / CONFIRMATION 1055627 / 21CV05476 / MUNICIPAL DIVISION / NOTN
Powered by TCPDF (www.tcpdf.org)
                                   Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 15 of 19 PAGEID #: 19




                                                                        NOTIFICATION FORM
                                                                          MUNICIPAL COURT
                                                                        HAMILTON COUNTY, OHIO

                                      CASE INFORMATION

                                      Date:         April 13, 2021
                                      Case No.:     21CV05476
                                      Caption:      Ashley Randall v. Online Information Services, Inc., et al.


                                      ATTORNEY INFORMATION

                                      Attorney Name:       James E. McLean, Esq.

                                      Attorney Address:    Duke Energy Office of General Counsel
                                                           Firm
                                                          139 E. 4th Street, M/C 1212-M
                                                           Street no.
                                                           Cincinnati, OH 45202
                                                           City, State, Zip

                                      Attorney Supreme Court No.: 0046868

                                      ( ) Address change only


                                      COURT PARTY INFORMATION

                                      Name of Client: Duke Energy Ohio, Inc.                             () Plaintiff (X) Defendant
                                      Name of Client:                                                    () Plaintiff () Defendant
                                      Name of Client:                                                    () Plaintiff () Defendant
                                      Name of Client:                                                    () Plaintiff () Defendant
                                      Name of Client:                                                    () Plaintiff () Defendant
                                      Name of Client:                                                    ( ) Plaintiff () Defendant
                                      Name of Client:                                                    ( ) Plaintiff () Defendant


                                      Substituted for:                                                   (if applicable)




                                      671561


                        E-FILED 04/13/2021 02:46 PM / CONFIRMATION 1055629 / 21CV05476 / MUNICIPAL DIVISION / NOTN
Powered by TCPDF (www.tcpdf.org)
                                                                                                       4,4- ,"""•••,-,,..
                                                    •••,-                                                                        4.   7
                                                                                                                            —•
                                 06582 314 -311-14kGINIM
                                                 68171, X0E1 0 d                                                                      •_,
                        S3IA:13S NOIIVIA6:10ANI 3N11NO.
                                   1 1, ZO-at7Zi..910 1, ZOZ/LI7C0-
                                                            179 QA I.
                                               •
                             h295. B2ZS 2TE9          99TS h6T2.
                           )-tfo                                                        SAVCI £ NI Naniaa 318V213A113CINfl
                                                                                                        ZOZSV HO IIVNNIONIO
                                                                                                           133211S NIVIN 0001-
                                           1
                                                                                           914 INOOH 3snov18noo ,uNnoo
      uru       .
                7.1V1 4.
                                     40                                                                             AO N21310
                                                                                                                   sianoa
                                                                                                                       SVIAV
    dIZ
9.2 . 900$
      S ai r      41`
                                                                   1111111111'111111111H"Iliii111111111111111dilldliill
          Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 16 of 19 PAGEID #: 20
       Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 17 of 19 PAGEID #: 21




                         AFTAB PUREVAL
                HAMILTON COUNTY CLERK OF COURTS

                                     MUNICIPAL DIVISION

                               ELECTRONICALLY FILED
                             March 15, 2021 11:15 AM
                                   AFTAB PUREVAL
                                  Clerk of Courts
                              Hamilton County, Ohio
                               CONFIRMATION 1044328


          ASHLEY RANDALL                                                       21CV05476
            vs.
  DUKE ENERGY AND ONLINE
   INFORMATION SERVICES


                              FILING TYPE: SMALL CLAIM
                                          PAGES FILED: 1



                                         SERVICE(S) ORDERED: CERTIFIED (2)

                               DATE OF SMALL CLAIMS HEARING: 05/24/2021 9:30.
                                                       EFR200




E-FILED 03/15/2021 11:15 AM / CONFIRMATION 1044328 / 21CV05476 / MUNICIPAL DIVISION / SMCL
         Case: 1:21-cv-00288-DRC-SKB   Doc #:
                            Hamilton County   1-1 Filed:
                                            Municipal    04/21/21
                                                      Court,      Page:Ohio
                                                             Cincinnati, 18 of 19 PAGEID #: 22
                                                                      Small Claims Complaint

    Ashley Randall                                                                                         Case No.
     2040 Whispering Pines Dr.                                                                             1-1 In accordance with civil rule 4.6 (C) or (D) and
                                                                                                           "4.6 (E), an ordinary mail waiver is requested
     Cincinnati, OH 45230                                                 5133018487
    Plaintiff(s)                                                         Phone Number


                                         VS.                                                               Amount $       3 5 000 - 00

     Duke Energy

     Online Information Services


    Defendant(s)
                                                                 three thousand
    Plaintiff says that there is due and owing from the defendant(s) the sum of                     dollars

    For the following reason(s):
                                       Duke Energy allowed a fraudulent account to be opened in my name
     under an address that I have never lived in. This account was turned over to a clooection agency,
     Online Services, and they along with Duke Energy are continuing to hold me financially
     responsible for this fraudulent account, despite evidence of fraud. These charges were
     reported to the credit reporting agencies resulting in the ruining of my personal credit.
     Interest, if applicable, from the                             day of                                                                                   Plus Court Costs.

     A' I I ENTION: ALLOW SUFFICIENT TIME TO ENTER THE COURTHOUSE DUE TO SECURITY CHECK. DELAYS POSSIBLE.

                                                              Notice and summons in action for money only

     To: (1)   Duke Energy                                                                      (2)   Online Information Services
               PO Box 1326                                                                            PO Box 1489
               Charlotte, NC 28201-1326                                                               Winterville, NC 28590
     Notice to the Defendant: The court will hold trial on this claim at the Hamilton County Courthouse, 1000 Main St., Rm. 265 at 9:30 / 10:30
     A.M., on:



     If you do not appear at the trial, judgment may be entered against you by default, and your earnings may be subject to garnishment, or your property may be
     attached to satisfy the judgment. If your defense is supported by witnesses, account books, receipts, or otker documentation, you must produce them at the
     trial_ Subpoenas for witnesses, if necessary, should be filed with the clerk at least seven (7) days before thetrial. If you believe you have a claim against the
     plaintiff, you must file a counterclaim with the court and most serve the plaintiff and all other parties with a copy of the counterclaim at least seven (7) days
     prior to the trial date of the plaintiff's claim. All filings to be filed/mailed with the appropriate fees to: Hamilton County Clerk of Courts 1000 Main St. Rm.
     115, Cincinnati, Ohio 45202. If you admit the claim but desire time to pay, you may make such a request at the trial.

                                                                   Memorandum to the Plaintiff
     Bring your evidence and witnesses, if any, with you. Subpoenas for witnesses, if necessary, must be filed with the clerk at least seven (7) days before the trial
     date.On accident cases involving a motor vehicle, you must bring your title to the vehicle.
     Plaintiff further states that to the best of their knowledge the defendant is / is not a member of the Armed Forces of the United States of America.



     x                  I
                                                                          Attorney Address Only                                                Phone No.
     Signature of Plain Attorney
     Attorney ID No.

  S-to4 of ctalrio                       Subscribed and sworn to before me this                 10           day of     marck_                                   ,20
  czoil-k cif h,avIV( 4
                                                                                                            Clerk,                 Notary Public




E-FILED 03/15/2021 11:15 AM / CONFIRMATION 1044328 / 21CV05476 / MUNICIPAL DIVISION / SMCL
Case: 1:21-cv-00288-DRC-SKB Doc #: 1-1 Filed: 04/21/21 Page: 19 of 19 PAGEID #: 23
